Citation Nr: 9905471	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-04 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J. R. Moore




INTRODUCTION

The veteran had active military service from July 1970 to 
April 1972 and from October 1973 to January 1977.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision of the RO.  



REMAND

The veteran contends that he has PTSD as a result of 
incidents which allegedly occurred during his service.  In a 
letter received in July 1996, the veteran listed the 
inservice stressor events which he felt caused his PTSD.  
These events during his first period of active service 
included being subjected to shelling and small arms fire, 
witnessing two soldiers dying when their bunker was hit by a 
mortar round and running over a Vietnamese man who had tried 
to his truck.  However, the RO has not attempted to assist 
the veteran in verifying his alleged stressors.  

The medical evidence of record includes a report of a June 
1996 VA examination which provided a diagnosis of PTSD.  

VA amended the regulations addressing mental disabilities, 
effective on November 7, 1996.  The new regulations, 
specifically 38 C.F.R. §§ 4.125 and 4.130, now refer to DSM-
IV--they previously referred to DSM-III, and Manual M21-1 
referred to DSM-III-R.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).  The Court in Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991), stated that, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for a psychiatric disorder.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO also should take appropriate 
steps in order to request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
to include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran is informed that the Court 
has held that requiring a claimant to 
provide this information to the VA does 
not represent an impossible or onerous 
task.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

3.  Then, the RO should review the file 
thoroughly and prepare a summary of all 
claimed stressors.  The summary of 
stressors, with specific details 
regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  

4.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination to determine the nature of 
his claimed psychiatric disorder(s).  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should attempt to 
reconcile the veteran's various 
psychiatric diagnoses.  The examiner 
should specifically include or exclude a 
diagnosis of PTSD.  The examiner should 
specifically discuss the medical reports 
which show a diagnosis of PTSD.  If PTSD 
is diagnosed, the criteria upon which 
such diagnosis is made, including 
identification of the stressor(s), should 
be indicated, to include what evidence 
constituted an independently verified 
stressor.  The examiner must make any 
diagnosis of PTSD based on the diagnostic 
criteria set forth in DSM-IV.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



